DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.

Status of Claims
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 17/112,638 filed 14 July 2022.
Claims 1, 3-7, 10, and 14, 16, and 17 have been amended. 
Claims 1-26 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 101:

Claims 1-26 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

1. Applicant argues that claims 1 and similarly, claim 14, integrate the ideas into a practical application and recite use of the ideas in a meaningful way beyond generally linking to a particular technological environment. 

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “processor”, “computer readable media”, “computer network”, “user interface”, “donor device”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of conducting a financial transaction between participants (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving, determining, transmitting, facilitating  financial data/information order to facilitate a matched donation/funds transfer/risk scoring process. Applicant’s argument is therefore unpersuasive.

2. Applicant argues that the claims improve the technical field of online payment processing, in particular, the security and crime prevention aspects of real-time payment processing.

Examiner respectfully disagrees. The recited limitation features associated with security aspects of the invention merely require the vetting or verification of data and/or information in order to determine compliance with a set of rules and/or instructions such as whether an account is in good standing, matches a donation matching policy, and/or, is in an accordance with a particular risk score, etc., which is an example of an existing abstract economic/commercial concept or practice – e.g., fraud mitigation, data integrity verification, etc. Moreover, simply executing an abstract concept on a computer does not render a computer "specialized," nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687F.3d 1266, 1280 (Fed. Cir. 2012). It is noted that a “general purpose computer is flexible – it can do anything it is programmed to do.” Programming a general purpose computer to perform a particular function does not constitute an improvement to the computer itself or effect an improvement to a technical field or technology. Applicant’s argument is therefore unpersuasive.

3. Applicant argues that claims 1 and 14 recite a non-conventional and non-routine arrangement of systems and ordered combination of limitations.

Examiner respectfully disagrees. In the instant application, while the additional elements also comprise the use of generic computer components (i.e., processor”, “computer readable media”, “computer network”, “user interface”, “donor device”), that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional element, i.e., mere use of a processor device which is applied to carry out the abstract idea of facilitating matching of a donation process and/or policy in an automated manner, which also does not amount to significantly more than the abstract idea itself. 

There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. 

These additional elements comprise limitations that amount to mere instructions to implement the abstract idea identified. Taking these computer limitations as an ordered combination adds nothing that is not already present when the elements are taken individually. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible (Step 2B: NO). Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained.

B. Claim Rejections - 35 U.S.C. § 103:

Claims 1-26 stand rejected under U.S.C. 103(a) as being unpatentable over Marble, US 2009/0192873 (“Marble”), in view of Nielson et al., US 2013/0024238 (“Nielson”).

The Office has given consideration to the remarks and amendments made to the pending set of claims, but are considered moot in light of the new grounds of rejection, provided below, for the current listing of amended and/or newly added claims.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, independent method claim 14 is directed towards facilitating matching of a donation process and/or policy in an automated manner, involving steps that are nothing more than merely receiving, transmitting, displaying financial data/information associated with a financial activity/transaction, but for the recitation of generic computer components. Claim 14 is directed to the abstract idea of conducting a financial transaction between participants (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving, transmitting, displaying financial data/information order to facilitate a matched donation process, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 14 recites: “receiving, … a donation authorization from a donor … wherein: the donation authorization comprises a donation amount and a donor token for the donor; the donor token is uniquely associated with a sender account associated with the donor and maintained by a sender financial institution; the donation amount corresponds to a donee token for a donee, wherein the donee token is uniquely associated with a receiver account for the donee and maintained by a receiver financial institution; and the donation amount corresponds to a matching donor token for a matching donor, wherein the matching donor token is uniquely associated with a matching sender account for the matching donor and maintained by a matching sender financial institution; after receiving the donation authorization, determining, in real-time, whether the donation authorization complies with a matching policy of the matching donor, wherein: the matching policy is predetermined by and received, … from the matching donor … ; determining whether the donation authorization complies with the matching policy further comprises vetting, in real-time, donee information of the donee; the donee information of the donee, as vetted, comprises one or more of: (a) a good-standing status associated with the receiver account for the donee, or (b) a charity status associated with the donee; determining whether the donation authorization complies with the matching policy further comprises vetting, in real-time, a matching donor status of the matching donor; and when vetting the donee information of the donee fails or when vetting the matching donor status of the matching donor fails, determining whether the donation authorization complies with the matching policy further comprises determining that the donation authorization does not comply with the matching policy; after determining that the donation authorization complies with the matching policy, determining, in real-time, a matching donation amount based at least in part on the matching policy, wherein the matching donation amount is less than, equal to, or greater than the donation amount; after determining the matching donation amount, facilitating, … : a first … fund transfer of the donation amount from the sender account maintained by the sender financial institution to the receiver account maintained by the receiver financial institution; by: determining, in real-time, a first fraud risk score associated with the first electronic fund transfer for the sender financial institution  transmitting, in real-time …, the first fraud risk score to the sender financial institution; determining, in real-time, a second fraud risk score associated with the first electronic fund transfer for the receiver financial institution; transmitting, in real-time …, the second fraud risk score to the receiver financial institution; upon receiving a first approval of the first fraud risk score from the sender financial institution and a second approval of the second fraud risk score from the receiver financial institution, causing, in real-time, the sender financial institution to process the first electronic fund transfer; and upon receiving a first rejection of the first fraud risk score from the sender financial institution or a second rejection of the second fraud risk score from the receiver financial institution, terminating the first electronic fund transfer; and facilitating, in real-time …, a second … fund transfer of the matching donation amount from the matching sender account maintained by the matching sender financial institution to the receiver account maintained by the receiver financial institution.”  Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Managing funds/account data/information in a funds transfer/donation related purposes in an automated manner is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Conducting a financial transaction between participants (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving, determining, transmitting, facilitating  financial data/information order to facilitate a matched donation/funds transfer/risk scoring process falls within the certain methods of organizing human activity grouping of abstract ideas.  Other than the mere nominal recitation of a generic computer device –nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “processor”, “computer readable media”, “computer network”, “user interface”, “donor device”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of conducting a financial transaction between participants (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving, determining, transmitting, facilitating  financial data/information order to facilitate a matched donation/funds transfer/risk scoring process.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of conducting a financial transaction (e.g., bill payment, etc. ) between participants (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving, determining, transmitting, facilitating  financial data/information order to facilitate a matched donation/funds transfer/risk scoring process using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept(s) comprising receiving (collecting), storing, comparing (monitoring, tracking) and transmitting (displaying) data and/or information, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible.

Hence, claim 14 is not patent eligible.

Independent claim 1 recites substantially the same limitations as claim 14 above and is ineligible for the same reasons. The subject matter of claim 1 corresponds to the subject matter of claim 14 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 14 applies to claim 1 accordingly.

Dependent claims 2-13 and 15-26 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-26 are rejected under U.S.C. 103(a) as being unpatentable over Marble, US 2009/0192873 (“Marble”), in view of Price, US 20023/0120539 (“Price”), further in view of Nielson et al., US 2013/0024238 (“Nielson”).

Re Claim 1: (Currently Amended) Marble discloses a system comprising: 

one or more processors; (FIG. 1B)

one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: (FIG. 1B; ¶[0175])

receiving, through a computer network, a donation authorization from a donor via a donor user interface executed on a donor device, wherein: (¶[0059])

the donation authorization comprises a donation amount and a donor token for the donor; (¶[0053])

the donor token is uniquely associated with a sender account associated with the donor and maintained by a sender financial institution; (¶[0006])

the donation amount corresponds to a donee token for a donee, wherein the donee token is uniquely associated with a receiver account for the donee and maintained by a receiver financial institution; (¶[0006])

the donation amount corresponds to a matching donor token for a matching donor, wherein the matching donor token is uniquely associated with a matching sender account for the matching donor and maintained by a matching sender financial institution; (¶[0025])

after receiving the donation authorization, determining, in real-time, whether the donation authorization complies with a matching policy of the matching donor, wherein: (¶¶[0059, 0093, 0158])

Regarding the limitations comprising:

determining whether the donation authorization complies with the matching policy further comprises vetting, in real-time, donee information of the donee; 

the donee information of the donee, as vetted, comprises one or more of: (a) a good-standing status associated with the receiver account for the donee, or (b) a charity status associated with the donee; 

determining whether the donation authorization complies with the matching policy further comprises vetting, in real-time, a matching donor status of the matching donor; and 

when vetting the donee information of the donee fails or when vetting the matching donor status of the matching donor fails, determining whether the donation authorization complies with the matching policy further comprises determining that the donation authorization does not comply with the matching policy; 

Price, however, makes these teachings in a related endeavor (FIG. 1: 101, 102, 103; ¶¶[0021, 0028-0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Price to the invention of Marble as described above for the motivation of facilitating distributing donations to qualified beneficiaries in a manner specified by a donation and/or donor entity. 

Marble further discloses:

the matching policy is predetermined by and received, through the computer network, from the matching donor via a matching donor user interface executed on a matching donor device; (FIG. 1: Determine applicable matching funds; ¶¶[0059, 0092, 0158])

after determining that the donation authorization complies with the matching policy, determining, in real-time, a matching donation amount based at least in part on the matching policy, wherein the matching donation amount is less than, equal to, or greater than the donation amount; (¶¶[0059, 0092, 0158])

after determining the matching donation amount, facilitating, through the computer network: a first electronic fund transfer of the donation amount from the sender account maintained by the sender financial institution to the receiver account maintained by the receiver financial institution; (FIG. 1: Provide periodic donations; ¶[0006])

Marble doesn’t explicitly disclose:

by: determining, in real-time, a first fraud risk score associated with the first electronic fund transfer for the sender financial institution; 

transmitting, in real-time through the computer network, the first fraud risk score to the sender financial institution; 

determining, in real-time, a second fraud risk score associated with the first electronic fund transfer for the receiver financial institution; 

transmitting, in real-time through the computer network, the second fraud risk score to the receiver financial institution; 

upon receiving a first approval of the first fraud risk score from the sender financial institution and a second approval of the second fraud risk score from the receiver financial institution, causing, in real-time, the sender financial institution to process the first electronic fund transfer; 

upon receiving a first rejection of the first fraud risk score from the sender financial institution or a second rejection of the second fraud risk score from the receiver financial institution, terminating the first electronic fund transfer; 

Nielson, however, makes these teachings in a related endeavor (FIG. 5: [414] – “Agent Entitlement”; ¶¶[0001], [0010]-[0012], [0014], [0016], [0018], [0028], [0033]-[0034], [0038], [0045], [0049], [0056], [0059], [0073]-[0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nielson to the invention of Marble as described above for the motivation of determining whether a risk is posed to an entity and/or customer’s financial account by a combination of actions.

Marble further discloses:

facilitating, in real-time through the computer network, a second electronic fund transfer of the matching donation amount from the matching sender account maintained by the matching sender financial institution to the receiver account maintained by the receiver financial institution.  (FIG. 1: Provide periodic donations; ¶[0006])

Re Claim 2: (Original) Marble in view of Price in view of Nielson discloses the system in claim 1. Marble further discloses: 

wherein determining whether the donation authorization complies with the matching policy further comprises: 

determining, in real-time, whether one or more of: an eligibility of the donor; 

donee data of the donee; a first prospective accumulated amount by the matching donor; 

or a second prospective accumulated amount, associated with one or more of the donor or the donee, by the matching donor, meet one or more donation matching criteria predetermined by the matching donor, via the matching donor user interface executed on the matching donor device.  (¶¶[0063, 0059, 0088])

Re Claim 3: (Currently Amended) Marble in view of Price in view of Nielson discloses the system in claim 1. Marble further discloses: 

wherein: the matching donor status, as vetted, comprises one or more of: (a) a good-standing status associated with a matching donor account for the matching donor, or (b) a business status associated with the matching donor.  (¶¶[0083, 0093, 0096, 0135, 0155, 0157])

Re Claim 4: (Currently Amended) Marble in view of Price in view of Nielson discloses the system in claim 1 [[3]]. Marble further discloses: 

wherein the good-standing status associated with the receiver account is received from the receiver financial institution; or the charity status associated with the donee is received from a charity vetting server.  (¶¶[0063, 0059, 0088])

Re Claim 5: (Currently Amended) Marble in view of Price in view of Nielson discloses the system in claim 1. Marble further discloses: 

wherein the computing instructions are further configured to, when run on the one or more processors, cause the one or more processors to perform: vetting a donee status of the donee upon one or more of: receiving, through the computer network, a donee registration request from the donee via a donee user interface executed on a donee device of the donee; before transmitting, through the computer network, a search result associated with one or more registered donees to be displayed on the donor user interface, in response to a donee search inquiry by the donor via the donor user interface, the one or more registered donees comprising the donee; before facilitating the first electronic fund transfer; before facilitating the second electronic fund transfer; or when a predetermined time has passed after a prior vetting was performed.  (¶¶[0063, 0083])

Re Claim 6: (Currently Amended) Marble in view of Price in view of Nielson discloses the system in claim 1. Marble further discloses: 

wherein the computing instructions are further configured to, when run on the one or more processors, cause the one or more processors to perform: before receiving the donation authorization from the donor: receiving, through the computer network, the donee token from the donor via the donor user interface; after receiving the donee token, making, in real-time, a determination of whether the donee is registered; and when the determination indicates that the donee is not registered, sending, in real- time through the computer network, a donee registration invitation to the donee.  (¶[0090])

Re Claim 7: (Currently Amended) Marble in view of Price in view of Nielson discloses the system in claim 1. Marble further discloses: 

wherein the computing instructions are further configured to, when run on the one or more processors, cause the one or more processors to perform before receiving the donation authorization from the donor: receiving, through the computer network, the matching donor token from the donor via the donor user interface; after receiving the matching donor token, making, in real-time, a determination of whether the matching donor is registered; and when the determination indicates that the matching donor is not registered, sending, in real-time through the computer network, a matching donor registration invitation to the matching donor.  (¶[0089])

Re Claim 8: (Original) Marble in view of Price in view of Nielson discloses the system in claim 1. Marble further discloses: 

wherein facilitating the first electronic fund transfer of the donation amount further comprises: facilitating, through the computer network, the sender financial institution to withhold the donation amount from the sender account; and after facilitating the sender financial institution to withhold the donation amount from the sender account, facilitating, in real-time through the computer network, the receiver financial institution to post in real-time the donation amount to the receiver account.  (¶¶[0068-0069, 0076])

Re Claim 9: (Original) Marble in view of Price in view of Nielson discloses the system in claim 1. Marble further discloses: 

wherein facilitating the second electronic fund transfer of the matching donation amount further comprises: facilitating, through the computer network, the matching sender financial institution to withhold the matching donation amount from the matching sender account; and after facilitating the matching sender financial institution to withhold the matching donation amount from the matching sender account, facilitating, in real-time through the computer network, the receiver financial institution to post in real-time the matching donation amount to the receiver account.  (¶¶[0068-0069, 0076])

Re Claim 10: (Currently Amended) Marble in view of Price in view of Nielson discloses the system in claim 1. Marble further discloses: 

wherein the computing instructions are further configured to, when run on the one or more processors, cause the one or more processors to perform: before facilitating the first electronic fund transfer and the second electronic fund transfer, receiving, through the computer network, a matching approval for the matching donation amount from the matching donor.  (¶¶[0059, 0073])

Re Claim 11: (Original) Marble in view of Price in view of Nielson discloses the system in claim 1. Marble further discloses: 

wherein: the sender account is one of: a donor account uniquely associated with the donor; or a payroll account uniquely associated with the matching donor.  (¶¶[0064, 0076])

Re Claim 12: (Original) Marble in view of Price in view of Nielson discloses the system in claim 1. Marble further discloses: 

wherein: the matching sender account is the sender account; and the matching sender financial institution is the sender financial institution.  (¶¶[0064, 0076])

Re Claim 13: (Previously Presented) Marble in view of Price in view of Nielson discloses the system in claim 12. Marble further discloses: 

wherein facilitating the first electronic fund transfer and the second electronic fund transfer comprises facilitating, through the computer network, a single electronic fund transaction of a total amount of the donation amount and the matching donation amount from the sender account maintained by the sender financial institution to the receiver account maintained by the receiver financial institution.  (¶¶[0006, 0136])

Re Claim 14: (Currently Amended) Claim 14 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 1.

Re Claim 15: (Original) Claim 15 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 2.

Re Claim 16: (Currently Amended) Claim 16 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 3.

Re Claim 17: (Currently Amended) Claim 17 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 4.

Re Claim 18: (Original) Claim 18 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 5.

Re Claim 19: (Original) Claim 19 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 6.

Re Claim 20: (Original) Claim 20 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 7.

Re Claim 21: (Original) Claim 21 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 21 is rejected in the same or substantially the same manner as claim 8.

Re Claim 22: (Original) Claim 22 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 9. Accordingly, claim 22 is rejected in the same or substantially the same manner as claim 9.

Re Claim 23: (Original) Claim 23 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 10. Accordingly, claim 23 is rejected in the same or substantially the same manner as claim 10.

Re Claim 24: (Original) Claim 24 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 11. Accordingly, claim 24 is rejected in the same or substantially the same manner as claim 11.

Re Claim 25: (Original) Claim 25 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 12. Accordingly, claim 25 is rejected in the same or substantially the same manner as claim 12.

Re Claim 26: (Original) Claim 26 as best understood by the Examiner, encompasses the same or substantially the same scope as claim 13. Accordingly, claim 26 is rejected in the same or substantially the same manner as claim 13.





Conclusion

Claims 1-26 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692